Title: Abigail Adams to William Stephens Smith, 18 September 1785
From: Adams, Abigail
To: Smith, William Stephens


     
      Dear sir
      
       18 September 1785
      
     
     Col. Franks being detained to day by an accident gives me the opportunity of replieing to your kind Letter last evening received; Col. Forrest had inclosed them to Mr. Adams and we were not a little rejoiced to hear from you after an interval of 4 weeks in which we had spent many conjectures where you was at one time, and where you was were at an other. Mr. Adams received your Letter from Amsterdam but knew not where to address to you, and we began now to look every day for your return.
     Mr. Adams has not been impatient tho he has sometimes wished for you, for as luck would have it, he has been obliged to write twice as much since you left him, as for any Space of time since he came here before. But Mr. Storer has been very good and helpfull to him, or I know not what he would have done, as writing only one evening about a week ago brought on an inflamation in his Eyes for several which obliged him almost to lay asside his pen. But his dispatches are now all finish for New York, and for the Barbarians. Do not mistake me Sir, I mean the Algerines and not the English. He will be more at leisure than for some weeks past. Mr. Storer left us on thursday morning to our no small regreet. He lamented that he had not Letters and dispatches from you as he Saild directly for New York, but I have the pleasure of assureing you that your Mamma and Friends were well in july. My son after a tedious passage of 55 days was arrived. He mentions visiting your family upon Long Island, and that your Mamma had received Letters from you since your arrival in England. I have here a Number of Letters and bundles of Newspapers for you and if I was sure Col. Franks would find you in Paris I would send them on to you. But if he should not it would accumulate a weight of postage all ready too heavy. You must write to your News paper correspondents never to seal them up for then they are sent and paid for as Letters. What do you think of having to pay for 60 or 70 News Papers as Letters?
     You have found a Letter from me if you have reachd Paris. I wrote by Mr. Short. Prudence dictates silence to me, take a draught of Lethe and all will be as it ought. There are entanglingment as Lady G. terms them from which Time the great solacer of Humane woe only can relieve us. And Time I dare say will extricate those I Love from any unapproved Step, into which inexperience and youth may have involved them. But untill that period may arrive Honour, Honour, is at Stake——a word to the wise is sufficient.
     I depend much upon the cherefull Social converse during the long winter evening which are now fast approaching, many of which we have already spent quite alone wishing for a Friend to enliven the Scene. You know we are not those kind of people who delight in Gambling and Routes and go seldom to the Theater. I was last Evening however at Drury Lane and Saw for the first time Mrs. Siddons.
     
      Grace was in all her steps heaven in her Eye
      And every Gesture dignity and Love.
     
     She appeard in the tradegy of Othello, and acted the part of Desdemona. Othello was represented blacker than any affrican. Whether it arises from the prejudices of Education or from a real natural antipathy I cannot determine, but my whole soul shuderd when ever I saw the sooty heretik? More touch the fair Desdemona. I wonder not that Brabantio thought Othello must have used Spells and magick to have won her affections. The Character of Othello Through the whole play is that of a Noble Generous open Manly the Character of Othello is Manly open generous and noble, betrayed by a most artfull villan and a combination of circumstances into an action that his Soul abhored. but I So powerfull was prejudice that I could not seperate the coulour from the Man and by which means
     
     
     
     That most incomparable Speach of Othellos lost half its force and Beauty, because I could not Seperate the coulour from the Man. Yet it was admirably well spoken.
     
      O now, for ever
      Fare well the tranquil Mind! fare well content
      Fare well the plumed troop, and the big warss
      That make ambition virtue! O fare well
      Fare well the Neighing steed, and the shrill trump,
      The spirit stiring Drum, the ear piercing fife
      The Royal banner; and all quality,
      Pride pomp and circumstance of glorious War!
      And O you mortal engines, whose rude throats
      The immortal Jove’s dread clamours counterfeit,
      Fare well! Othello’s occupation gone.
     
     You will no doubt visit all the theatres in Paris during your Stay. I think you will be pleased with them. I have been told that your companion is quite an antigallican. I however do not regard these Speaches. A Gentleman of understanding such as I esteem him to be, who has travelld merly to remark Men and Manners, will never be indiscriminate either in Praising or Blameing Countries or people collectively. There is something I dare say esteemable in all, and the liberal mind regards not what Nation or climate it spring up in, nor what coulour or complexion the Man is of.
     It is Sunday and I have just returnd from Hackney. The good Dr. Price inquired kindly after you. When I hear from you in Paris, I shall suppose you be soon returning. Daniel is vastly impatient, and a few days ago sent by my maid to inquire if I had heard from you. I believe he behaves very well during your absence. He is very often here. I have had occasion to send for him sometimes and Daniel is always to be found at home. Col. Franks will tell you that he has been very serviceabl to him since he has been in London. I shall have an aditional article or two which Mrs. Barclay will deliver you or send to Mr. Jeffersons for me, in addition to those I have already named, and of which I request your care. As to politicks Col. Franks can tell you all and I am not enough in Love with them to mix them here. Mr. Adams I suppose will write you. I have only room to add my compliments and regards to all my Paris Friends and to assure you you have the good wishes of the family for your prosperity and happiness.
     